Citation Nr: 0010571	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-20 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a higher evaluation for hypopigmented 
areas of bilateral hands, currently evaluated as 
noncompensable.

2.  Entitlement to a higher evaluation for tension headaches, 
currently evaluated as noncompensable.

3.  Entitlement to a higher evaluation for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 
noncompensable.

4.  Entitlement to a higher evaluation for residuals of a 
right knee injury, status post anterior-cruciate ligament 
reconstruction and partial medial meniscectomy with 
osteoarthritis/degenerative joint disease, currently 
evaluated as noncompensable.


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran served on active military duty from June 1977 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which, in part, granted service 
connection for hypopigmentation of the hands, headaches, a 
lumbosacral spine disability, and a right knee disability, 
with initial evaluations of 0 percent for each of these 
disabilities.  This case was remanded by the Board in 
September 1999 in order that the veteran be afforded 
opportunity for a personal hearing.  A personal hearing at 
the RO was scheduled for January 2000 and the veteran failed 
to report.


FINDINGS OF FACT

1.  The veteran's service-connected skin disorder is 
manifested by  hypopigmentation of the hands and exudation on 
an exposed surface during periods of flare-ups.

2.  The veteran's service-connected tension headaches are not 
productive of prostrating attacks.

3.  The veteran's service-connected degenerative joint 
disease of the lumbosacral spine is productive of 
characteristic low back pain on motion.

4.  The veteran's service-connected right knee disability 
includes traumatic arthritis and status post anterior-
cruciate ligament reconstruction and partial medial 
meniscectomy, but there is no objective medical evidence to 
show that he currently has limitation of motion, painful 
motion, subluxation or lateral instability of the knee; 
however, there is some medical evidence of right knee pain 
sufficient to find that the veteran's postoperative anterior-
cruciate ligament reconstruction and partial medial 
meniscectomy is symptomatic.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for 
hypopigmentation and lesions of the bilateral hands have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).

2.  The criteria for a compensable evaluation for tension 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).

3.  The criteria for a 10 percent evaluation for degenerative 
joint disease of the lumbosacral spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292, 5295 (1999).

4.  The criteria for a 10 percent rating for residuals of a 
right knee injury, status post anterior-cruciate ligament 
reconstruction and partial medial meniscectomy with 
osteoarthritis/degenerative joint disease have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003, 5257, 5258, 5259, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are appeals of the original assignment 
of noncompensable disability evaluations, and, as such, the 
claims for higher evaluation are well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disabilities at issue is to be 
considered during the entire period from the initial 
assignment of disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed with regard to these issues.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claims.  See 38 U.S.C.A. § 5107(a).

Hypopigmentation of the bilateral hands

At the veteran's retirement examination in August 1997, 
discoloration and scaly lesions of the bilateral hands were 
noted.  Diagnosis was dermatitis of the bilateral hands.  
Treatment was with Temovate.  In a medical history report, 
the veteran was noted to state he had had blisters on his 
hands and feet since 1986, which he attributed to 
"dishwasher hands".  He also stated he had been exposed to 
chemicals at work.  The condition was presently symptomatic, 
was ongoing and no treatment was sought.

The veteran had a VA examination of the skin in April 1998.  
He stated that he developed hard fluid-filled lesions on his 
hands about fifteen years previously.  He had seen a 
physician who told him it was a contact dermatitis.  He was 
given hydrocortisone cream and told to use gloves if he was 
doing anything in which his hands would get wet.  He stated 
that he first noticed the condition after working with 
chemicals as a carpenter.  There was no pain or pruritus.  On 
physical examination, it was noted there were hypopigmented 
areas on the right hand along the area of the DIP joints.  
There were no hard fluid-filled lesions at the time of 
examination.  No ulceration, exfoliation or crusting was 
noted.

The veteran's hypopigmentation of the hands is evaluated 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 for 
eczema.  This is an analogous evaluation, as there is no 
specific diagnostic code for hypopigmentation.  See 38 C.F.R. 
§ 4.20.  Eczema is assigned a noncompensable evaluation if it 
involves slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  A 10 percent 
evaluation is assigned if there is exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation is assigned if there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

Although there were no scaly lesions at the time of the 
examination in April 1998, at the veteran's retirement 
physical examination in August 1997, scaly lesions were 
evident.  The veteran was prescribed a topical steroid cream 
to alleviate the flare-up.  It appears that the veteran was 
not having a flare-up at the time of the April 1998 
examination, but that he does have intermittent flare-ups of 
the condition which involve exudation on an exposed surface.  
The Board therefore finds that a 10 percent evaluation is 
warranted for hypopigmentation and lesions of the bilateral 
hands.  The Board also finds that there is no medical 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement to support the next highest rating 
(30 percent) under Code 7806.

Headaches

At his August 1997 retirement physical, the veteran reported 
a history of mild to moderate headaches, dating from 1990, 
manifested by pain in the posterior head and neck.  These 
involved a throbbing pain, and the headaches were treated 
with over the counter medications with good results.

At his April 1998 VA examination, the veteran reported having 
headaches for years, requiring Tylenol approximately once per 
month.  He stated that his headaches had subsided after he 
began taking blood pressure medications.  He stated that the 
headaches were not debilitating, and he denied photophobia or 
visual disturbances.  On objective examination, there was no 
evidence of migraines, and no history of tics or 
paramyoclonus complex.  Diagnoses were headaches, secondary 
to hypertension, resolved, and occasional tension headache, 
treated with Tylenol, with no residual problems.

There is no diagnostic code specifically for evaluating 
headaches, except for migraine headaches.  Migraine headaches 
are given a 10 percent evaluation if involving characteristic 
prostrating attacks averaging one in two months over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
With less frequent attacks, a noncompensable evaluation is 
assigned.  Id.  The veteran's headaches are evaluated by 
analogy to migraines.  See 38 C.F.R. § 4.20.  As there is no 
evidence of prostrating attacks, and the headaches are 
treated with Tylenol with good results, a compensable 
evaluation is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for headaches must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lumbosacral spine

At his retirement physical in August 1997, the veteran's 
spine was noted to be normal.  The veteran reported he was 
taking medication for back spasms at the time.  The veteran 
reported a history of arthritis in the back, treated with 
Naprosyn with poor results, and presently symptomatic.  He 
stated that in May 1997 he had had a severe back spasm, which 
was treated with rest and physical therapy.

At the VA examination in April 1998, the veteran complained 
of muscle spasms in his mid to lower back, approximately 
three times per month or once every three months (depending 
upon which examination report), for the previous ten years.  
These spasms were incapacitating at times and lasted for as 
much as three days.  Pain would radiate down his legs at 
times.  The spasms were so painful that he would have 
difficulty breathing.  He stated he had had physical therapy 
for this condition and was sent to back school, and this 
helped for short periods of time.  He had a history of injury 
to the low back after falling off a ladder on a fire truck.  
He saw a physician at the time who told him he had a pulled 
muscle.  He had also fallen out of bed and was diagnosed with 
a pulled muscle at that time as well.  His current muscle 
spasms were precipitated by activity or sudden movement.  The 
back condition did not limit his daily functioning.  On 
physical examination, his muscle strength was within normal 
limits.  Range of motion tests showed normal range of motion 
without any pain.  The veteran had flexion to 95 degrees, 
extension to 30 degrees, lateral bending to the right and 
left of 40 degrees, and rotation to the right and left of 35 
degrees.  X-rays of the lumbosacral spine showed mild 
degenerative arthritic changes of L5-S1.

The veteran's degenerative joint disease or arthritis of the 
lumbosacral spine is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under that code, degenerative 
arthritis, if confirmed by x-ray, is evaluated pursuant to 
limitation of motion codes.  If the limitation of motion is 
noncompensable, a 10 percent evaluation is assigned for each 
major joint or group of minor joints affected by limitation 
of motion if confirmed by objective findings.  In this case, 
however, no limitation of motion was shown on range of motion 
testing.  In addition, under Diagnostic Code 5003, if there 
is an absence of limitation of motion, but there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is assigned.  
In this case, however, it appears that only a single major 
joint has undergone arthritic changes; thus, a 10 percent 
evaluation is not applicable.  The Board notes that painful 
motion of a major joint caused by degenerative arthritis, 
where the arthritis is established by x-ray, is deemed to be 
limited motion and entitled to a minimum 10-percent rating 
even though there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
However, the most recent compensation examination did not 
reveal painful motion of the lumbar spine.

The RO has also evaluated the veteran's low back disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, for 
lumbosacral strain.  Under that code, a noncompensable 
evaluation is assigned for slight subjective symptoms only.  
A 10 percent evaluation is assigned for characteristic pain 
on motion.  Lumbosacral strain is to be rated 20 percent when 
there is muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  Although no pain was demonstrated during the 
examination, the veteran gave specific and consistent 
histories at his retirement physical in August 1997 and his 
VA examination in April 1998 of back pain with recurrent 
muscle spasms.  The Board finds that the disability picture 
presented most nearly approximates characteristic pain on 
motion and, therefore, a 10 percent rating under code 5295 is 
warranted.  As there is no medical evidence of muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in the standing position, a rating of 20 percent 
is not warranted.



Right knee disability

At the veteran's August 1997 retirement physical, multiple 
scars of the right knee were noted.  The veteran has reported 
pain and swelling in the right knee since 1989, due to a tear 
of the anterior collateral ligament which necessitated 
surgical repair.  He also notes that he has arthritis of the 
knee, treated with Naprosyn, with poor results.

The veteran had a VA examination for scars in April 1998, at 
which scars from reconstructive surgery on the right knee 
were noted.  There was a one-inch scar in the popliteal fossa 
of the right knee.  The scar was not tender and there was no 
ulceration, tissue loss, inflammation or edema.  There was 
mild keloid formation of the scar on the right knee.

At the VA examination of the joints in April 1998, the 
veteran reported injuring his right knee in 1989 while 
playing basketball.  His knee snapped and he fell.  He went 
to the emergency room and was told it was a sprain.  He was 
later seen by an orthopedist who told him he tore his 
anterior cruciate ligament, medial meniscus.  He subsequently 
had surgery for reconstruction of the anterior cruciate 
ligament and medial meniscus.  He stated that the knee hurt 
all the time.  He complained of popping, and denied giving 
way.  Prolonged sitting or walking caused pain.  He stated 
that if he were to squat he could not stand up without 
difficulty.  He had difficulty climbing stairs.  He reported 
interference with work and recreational activities.  He had 
no difficulties ambulating.  On physical examination, the 
veteran had passive and active range of motion within normal 
limits, with flexion to 140 degrees and extension to 0 
degrees.  The veteran denied pain with range of motion 
testing of the knee.  His gait and functional capacity were 
within normal limits.  There was no instability noted.  X-
rays of the bilateral knees showed osteoarthritis of both 
knees, more prominent on the right.  Post-surgical changes of 
the right knee were also evident.  Diagnosis was status post 
anterior cruciate ligament reconstruction and repair of 
medial meniscus, with December 1991 diagnosis of right 
patellofemoral syndrome and June 1992 diagnosis of post-
traumatic arthritis of the right knee.
The veteran's residuals of a right knee injury may be 
evaluated for traumatic arthritis, 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Pursuant to that provision, traumatic 
arthritis is evaluated as degenerative arthritis, Diagnostic 
Code 5003, which provides for evaluation under applicable 
limitation of motion codes.  Where there is some limitation 
of motion, but not to a compensable level, and there is x-ray 
evidence of arthritis, a 10 percent evaluation may be 
assigned.  In this case, however, there was full range of 
motion on range of motion testing, as full range of motion is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Thus, a 
compensable evaluation for arthritis is not available.  The 
Board is cognizant of 38 C.F.R. § 4.59, which provides that 
"[i]t is the intention to recognize actually painful, 
unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint."  Read together, Diagnostic Code 5003 and section 
4.59 thus prescribe that a painful major joint or group of 
joints affected by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991). However, in this 
case, it was specifically noted upon the most recent VA 
compensation examination that there was no painful motion of 
the right knee.  Similarly, as no subluxation or lateral 
instability was demonstrated on examination, a compensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is 
not warranted.  In regard to evaluating the veteran's right 
knee disability, the Board has considered if there is any 
limitation of function due to pain, weakness, fatigue, or 
incoordination, but has determined that no such limitation is 
demonstrated. .  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In addition, the Board notes that the 
veteran's scar was nontender and without ulceration.  Thus, a 
compensable evaluation for the scar is not available.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.

However, this does not end the Board's inquiry as there are 
additional potentially applicable diagnostic codes.  Removal 
of a semilunar cartilage, when symptomatic, is rated 10 
percent.  38 C.F.R. § 4.71a, Code 5259.  A dislocated 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion into the joint, warrants a 20 percent rating. 38 
C.F.R. § 4.71a, Code 5258.
The veteran gives a history of right knee symptoms, including 
pain.  While the relevant medical evidence shows no objective 
clinical evidence of abnormal findings, the fact remains 
that, in addition to arthritis of the joint, the veteran has 
undergone anterior cruciate ligament reconstruction and 
partial repair of a medial meniscus of the right knee.  The 
Board finds the veteran's description of knee symptoms 
credible.  Accordingly, a 10 percent rating is warranted 
under Code 5259, which is the maximum evaluation allowed 
under that code.  Since there is no medical evidence of 
frequent episodes of locking, pain, and effusion into the 
joint, a 20 percent rating is not warranted under Code 5258. 

When the issue before the Board involves a determination of 
the propriety of an initial disability evaluation assigned 
after a grant of service connection, consideration must be 
given to the question of whether "staged ratings" are 
warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The Board finds that the 10 percent ratings granted for the 
veteran's skin disease of the hands, low back disability, and 
right knee disorder are effective from December 1, 1997.  
Accordingly, a staged rating under Fenderson is not indicated 
for any of these disorders.    

Finally, the Board, as did the RO, finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (1999).  In this regard, the Board finds that the 
record does not reveal that the veteran's skin disorder, 
headaches, low back disorder, or right knee disability has 
resulted in marked interference with his employment (beyond 
that contemplated in the Diagnostic Codes) or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, or other unusual factors the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A 10 percent evaluation for hypopigmentation of the bilateral 
hands with lesions is granted, subject to the provisions 
governing the payment of VA monetary benefits.

A compensable evaluation for tension headaches is denied.

A 10 percent evaluation for degenerative joint disease of the 
lumbosacral spine is granted, subject to the provisions 
governing the payment of VA monetary benefits.

A 10 percent evaluation for residuals of a right knee injury, 
status post anterior-cruciate ligament reconstruction and 
partial medial meniscectomy with osteoarthritis/degenerative 
joint disease, is granted, subject to the provisions 
governing the payment of VA monetary benefits.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


